Citation Nr: 0403691	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-12 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefit sought on appeal.


FINDING OF FACT

The veteran's respiratory disability (COPD), was clinically 
established in 1995, and there is no competent evidence that 
it is in any way related to service.


CONCLUSION OF LAW

The grant of service connection for COPD is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for a respiratory 
condition.  The veteran's separation examination dated 
September 1958 showed normal clinical evaluation of the lungs 
and chest.

Outpatient clinical reports from Ritchie Family Clinic dated 
October 1995 to December 1996 show that the veteran was 
diagnosed with COPD in October 1995.

An x-ray report of the veteran's chest from Riverside 
Radiology dated October 1995 showed a slight increased 
density in a nodular configuration in the left retrocardiac 
region.  Granulomatous changes were noted otherwise.  The 
impression indicated what might be post-inflammatory changes; 
however, it was recommended that prior chest films be 
obtained for comparison if available to allow an accurate 
process in the left lower lung.

At an examination conducted by J.P.F., M.D., dated June 1997, 
the veteran reported progressive shortness of breath.  He had 
noted some cough and some wheezing.  It was noted that the 
veteran had been a smoker and admitted to smoking about one 
to two packs of cigarettes per day.  The veteran reported 
sensitivity to heat and humidity and was given some breathing 
tablets, which had helped his breathing but made him very 
shaky.  The veteran indicated he had some sputum production 
in the morning.  He did not distinctly describe decreased 
exercise tolerance.  He denied problems with sleeping at 
night and was able to lie supine.  He reported no fever, 
sweats, or chills and had not coughed up any blood.  He 
denied any history of heart disease and denied problems with 
ankle swelling.  His appetite had been good and he denied any 
allergies.  He denied any routine medication usage.  The 
impression was COPD with cough.  The veteran was encouraged 
to stop smoking and was given samples of Theo-24 300 mg one 
daily; a prescription for prednisone 10 mg twice a day for 
three days then 10 mg daily for seven days; a prescription 
for Proventil meter dose inhaler, two puffs every four to six 
hours.  He was given an initial sample of Combivent, two 
puffs four times a day and he was given a sample of Axmacort, 
four puffs every twelve hours.  He had samples of the 
Proventil repetabs and may resume these one every twelve 
hours or one daily if there was excessive shakiness.  In July 
1997, the veteran was seen again noting his breathing had 
improved from his last visit but he had continued to smoke.  
It was noted that the veteran developed a possible allergic 
reaction to Theo-24.  The impression was COPD and probable 
bronchospastic component.  In a July 1997 letter from J.P.F., 
M.D., indicated hat the veteran was followed for COPD and had 
been a long term smoker and presently smoked two packs of 
cigarettes a day.  The examiner indicated that the veteran 
began smoking at the age of 17 and that his lung disease was 
related to his tobacco smoking, and the examiner had 
encouraged him to stop smoking.  A July 2002 office visit 
indicated that the veteran had apparently been down the past 
week and noted a poor appetite but no nausea or vomiting, and 
no fever.  It was noted that the veteran had had some cough 
and shortness of breath and was not producing any secretions.  
He denied any heart problems and had no chest pains or 
palpitations.  He was not having problems with ankle swelling 
and had limited exercise capacity.  The veteran noted 
progressive weakness.  The impression was COPD with 
hypoxemia.  It was noted that the veteran was initially 
reluctant, but did agree to go home on oxygen.  

Social Security Administration records dated February 1999 
indicate that the veteran was awarded benefits for his 
primary diagnosis of COPD.

Criteria

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The veteran filed his claim in March 2002 and the RO has 
provided the veteran with express notice of the provisions of 
the VCAA in correspondence dated April 2002, in which it 
provided the veteran with an explanation of the information 
and evidence not of record that was necessary to substantiate 
the claim; information and evidence the veteran was expected 
to provide; and a request that the veteran provide any 
evidence in his possession that pertains to the claim.  The 
veteran was informed of how VA would assist him in obtaining 
necessary information and evidence.  The veteran has been 
made aware of the information and evidence necessary to 
substantiate his claim for entitlement to service connection 
for COPD and has been provided opportunities to submit such 
evidence.  After the veteran was notified, a rating decision 
was issued in March 2003 and a supplemental statement of the 
case was issued in April 2003.  In May 2003, the veteran was 
informed that his appeal was being certified to the BVA for 
disposition and that the veteran could submit additional 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  He also has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim for 
entitlement to service connection for COPD.  For these 
reasons, further development of the issue is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Both 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that information be provided when the claim is filed, 
and, as noted in Bernard v. Brown, 4 Vet. App. 384 (1993), 
notice alone does not make a procedure fair, but rather, 
notice must be combined with an adequate opportunity to be 
heard.  In this case, information was provided to the veteran 
when the claim was filed and the veteran was given the 
opportunity to be heard.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis

The veteran seeks service connection for COPD.  He maintains 
that his respiratory problems are related to his exposure to 
asbestos in service.  He states that such exposure occurred 
from asbestos-wrapped pipes on board ship.

Service medical records are negative for any respiratory 
disability.  The veteran's separation examination dated 
September 1958 showed normal clinical evaluation of the lungs 
and chest.

Chronic respiratory disability was first clinically reported 
in the 1995 when it was diagnosed in outpatient treatment 
records from the Ritchie Family clinic.  A statement from 
J.P.F., M.D., dated July 1997 indicated that the veteran's 
lung disease was related to his tobacco smoking and the 
examiner noted that he encouraged the veteran to stop 
smoking.

As to the veteran's claim that his respiratory disability is 
the result of asbestos exposure in service, his service 
separation record shows that he was a machinist mate and 
served on sea duty.  Thus, it is possible he was exposed to 
asbestos.  However, the record includes detailed reports of 
treatment of his current respiratory disorder, and these 
reports do not refer to any asbestos related disability.  The 
records clearly establish that he has chronic obstructive 
pulmonary disease, which his physicians attribute to smoking 
cigarettes, not asbestos exposure.

Absent competent evidence of a nexus between the veteran's 
current respiratory disability, diagnosed as COPD, and any 
incident in service, service connection for such disability 
is not warranted.  In arriving at this decision, it is noted 
that the primary support for the veteran's claim comes from 
the veteran himself.  As a layperson, the veteran is not 
competent to provide evidence that requires medical 
knowledge, such as linking his current COPD to service.  38 
C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Thus, his statements, without more, are 
insufficient for a grant of service connection.

Based on review of the evidence of record, it is concluded 
that the preponderance of the evidence is against a finding 
that the veteran's COPD began during service or resulted from 
exposure to asbestos.  Therefore, the claim for service 
connection for COPD is denied.


ORDER

Entitlement to service connection for COPD is denied.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



